Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of claimed structure and function is not found nor suggested by the prior art of record. In detail claim 1 recites …A fuel cell vehicle mounted with a fuel cell system including a fuel cell stack and a battery that is charged with power generated by the fuel cell stack, the fuel cell vehicle travelling using power of the fuel cell stack and the battery…during the power generation during operation, the one or more processors increase a power generation current of the fuel cell stack in accordance with a first current increase rate; and during the standby power generation, the one or more processors cause the battery to be charged with the power generated by the fuel cell stack and, when the power generation current of the fuel cell stack exceeds a standby switching current value set based on temperature information including at least one of the ambient temperature and a temperature of the fuel cell stack, the one or more processors switch the first current increase rate to a second current increase rate that is a lower increase rate than the first current increase rate and increase the power generation current of the fuel cell stack in accordance with the second current increase rate…is not found nor suggested by the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        August 13, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836